Citation Nr: 1535122	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1964 to June 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This issue was previously before the Board in January 2015 and was remanded for further development.  Specifically, the Board requested private records be obtained and a VA examination be provided.  The Board finds both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss disability did not begin during, or was otherwise caused by, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Medical records from throughout the period on appeal, including the results from audiometric testing conducted during his August 2010 VA examination, reflect the Veteran currently has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the presence of a current hearing loss disability is established.  

Additionally, the evidence, including the Veteran's service records, reflect he served as a mechanic during his active duty service.  Therefore, he was exposed to very loud noises during his active duty service, including rifles and engine noise.  However, the mere exposure to acoustic trauma during active duty service is not sufficient to establish service connection.  Rather, the in-service noise exposure must cause or aggravate his current hearing loss disability.  Accordingly, the issue remaining on appeal is whether the Veteran's currently diagnosed hearing loss disability was caused or aggravated by his in-service noise exposure.

Throughout the period on appeal, the Veteran has asserted his current hearing loss is related to his in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss from military service in 1964.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  At his September 1963 enlistment examination, the Veteran scored 15/15 on the whisper voice test, suggesting normal hearing acuity.  

In January 1964, shortly after his entrance to active duty service, audiometric testing was conducted.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The results, converted to ISO standards, are summarized in the chart below. 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
20
10
15
20
10

Accordingly, the adjusted results of this audiometric testing reflect the Veteran had normal hearing.

During his June 1964 separation examination, additional audiometric testing was conducted, and the converted results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

0
LEFT
10
5
5

0

Therefore, the results of audiometric testing conducted at separation suggest the Veteran continued to have normal hearing.  In the accompanying report of medical history, the Veteran indicated he had ear, nose, or throat trouble.  However, he clarified he experienced nose bleeds, and did not make any mention of hearing difficulties.  Therefore, service treatment records do not reflect the Veteran developed hearing loss during his active duty service.

The record reflects that after his separation from active duty service, the Veteran worked repairing and maintaining heating and cooling systems.  The medical evidence does not reflect he sought any treatment for hearing loss during this time.

Instead, on his March 2010 initial claim for VA benefits, the Veteran indicated he first began to experience hearing loss in approximately 1980, more than fifteen years after his separation from active duty service.

Post-service medical records reflect the Veteran sought private treatment for his hearing loss in July 2011.  During this treatment, the Veteran reported experiencing a sudden decrease in hearing in his left ear four years earlier (approximately 2007), more than forty years after his separation from active duty service.

In August 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed the Veteran.  The examiner noted in-service hearing testing did not reflect any hearing loss.  The Veteran reported that sometime in the "mid 1960s" he went to an ear doctor because of problems with hearing.  He described his private doctor cleaned his ears and while he could hear better, his hearing was "not like it should be."  He reported his hearing continued to decrease over the years, until he noted significant problems sometime in the mid 1970s.  The examiner also noted the Veteran previously had occasional firearm use, including while hunting, but had not been exposed to firearm noise in years.  

After considering all the foregoing, the examiner opined the Veteran's current hearing loss disability was not related to his in-service noise exposure.  The examiner explained that the Veteran's audiometric testing reflected normal hearing at entrance and exit from service, and no significant threshold shifts were indicated.  He also noted the Veteran was exposed to civilian occupational noise and recreational firearm use after his separation from service.  Finally, he opined the Veteran's left ear hearing loss configuration was of possibly a viral infection, especially considering the Veteran's report his hearing in this ear only changed a few years ago.  

In subsequent written statements, the Veteran objected to the thoroughness of the examiner.  He stated the examiner did not examine his ears before he noted they were clear, and one month later a private hearing specialist told him his ears were impacted and required cleaning.  Furthermore, in a December 2013 statement the Veteran clarified he hunted with a bow, and therefore did not have recreational exposure to firearm noise.

Based on the Veteran's statements, his claims file was sent to an additional examiner in April 2015.  Although this examiner did not personally interview the Veteran, he reviewed the Veteran's claims file and demonstrated familiarity 

with the factual basis of this appeal.  This examiner noted the results of hearing testing conducted during the Veteran's active duty service suggest improvement in hearing acuity.  Therefore, this most recent examiner agreed it was less likely than not that the Veteran's hearing loss was related to his active duty service.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed hearing loss disability began during, or was otherwise caused by, his active duty service.  The Veteran's service treatment records do not reflect he developed any hearing loss disability during service, but instead, as the most recent VA examiner noted, suggest his hearing acuity improved during service.  After his separation from active service, the Veteran worked repairing heating and cooling systems for several years, and the evidence does not reflect he sought any medical treatment for loss of hearing acuity for several decades after his separation.  Finally, the evidence does not contain any medical opinion suggesting the Veteran's currently diagnosed hearing loss disability was related to his active duty service.  Instead, two separate VA examiners each opined the Veteran's hearing loss was not caused or aggravated by his active duty service.  Therefore, the nexus element of service connection has not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Board notes that in March 2010 the Veteran indicated he received private treatment relevant to his hearing loss from 1999 to 2001 at Avada Audiology and Hearing.  Initial attempts were made to obtain these records, however in an April 2010 report of general information, the VA indicated this facility charged a fee for the release of medical records.  In an April 2010 letter, the VA informed the Veteran that Avada charges a fee to obtain records, and the VA is not able to pay any such fees.  This letter therefore advised the Veteran to obtain these private records himself if he wanted them considered as part of his appeal.  However, the Veteran did not submit any records from Avada.

In a March 2015 letter, the AOJ, following the directives in the January 2015 remand, asked the Veteran to submit an authorization to disclose medical information for all relevant private providers, including Avada.  In April 2015, the Veteran completed the authorization for records at Froedert Hospital, which have been obtained and associated with the file, but did not complete a release regarding Avada.


Accordingly, the VA has requested the Veteran take actions to obtain the identified potentially relevant records from the Avada medical facility on several occasions, however the Veteran has not completed the requisite actions.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without cooperation from the Veteran, no further actions are required from the VA to obtain these records.

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  Although the Veteran objected to the initial VA examination, a subsequent nexus opinion from a second VA examiner was also obtained.  Although the second examiner did not personally interview the Veteran, he reviewed the complete claims file and demonstrated a familiarity with the Veteran's medical and factual background.  Therefore, the Board finds this subsequent VA examiner's opinion was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


